In an action to foreclose a tax lien, the defendants Isaac Levin and Ofra Levin appeal from an order of the Supreme Court, Queens County (Dollard, J), dated January 5, 2006, which, inter alia, granted the motion of the plaintiff NYCTL 1998-2 Trust for summary judgment.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, under the circumstances of this case, the Supreme Court providently exercised its discretion in allowing the late submission of the order which, inter alia, granted the motion of the plaintiff NYCTL 1998-2 Trust for summary judgment (see 22 NYCRR 202.48; Matter of Loeffler v New York State Dept. of Envtl. Conservation, 37 AD3d 470, 471 [2007]; Zaretsky v Ok Hui Kim, 17 AD3d 455, 456 [2005]; Kwang Hee Lee v Adjmi 936 Realty Assoc., 305 AD2d 638, 639 [2003]; Meany v Supermarkets Gen. Corp., 239 AD2d 393, 394 [1997]; Russo v City of New York, 206 AD2d 355, 356 [1994]). Rivera, J.P., Krausman, Florio and Dillon, JJ., concur.